IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,360-01


                            EX PARTE ROBERT SORIA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-61382-01-E IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

and sentenced to thirty years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his sentence is illegal. The trial court made

findings of fact and conclusions of law, determined that Applicant’s sentence is illegal, and

recommended that we set aside his sentence.

        We agree but shall set aside the judgment of conviction. Relief is granted. The judgment
                                                                                                   2

of conviction in cause number 61,382-E in the 108th District Court of Potter County is set aside, and

Applicant is remanded to the custody of the Sheriff of Potter County to answer the charges as set out

in the indictment. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 28, 2016
Do not publish